Citation Nr: 0724436	
Decision Date: 08/08/07    Archive Date: 08/20/07

DOCKET NO.  04-19 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran had active duty from February 1954 to December 
1955, and from January 1956 to November 1957.  He died in 
February 2002. The appellant is his widow.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2002 decision issued by the 
Winston-Salem, North Carolina.


FINDINGS OF FACT

1. The veteran died in February 2002.  The cause of death 
listed on his death certificate was right kidney rupture with 
hemorrhage, due to or as a consequence of adult cystic 
disease and end stage renal disease.  Respiratory failure, 
diabetes, hypertension, and ventricular arrhythmia were 
listed as significant conditions contributing to death but 
not resulting in the underlying cause of death.

2.  At the time of the veteran's death, service connection 
had been established for thrombophlebitis of the right lower 
extremity with ulcer of the right ankle and varicose veins, 
evaluated as 60 percent disabling; gunshot wound residuals of 
the abdomen with perforation of the stomach and transverse 
colon with scars, evaluated as 30 percent disabling; gunshot 
wound residuals of the left chest with perforation of 
diaphragm and scars involving the chest, evaluated as 20 
percent disabling; varicose veins of the left leg, evaluated 
as 20 percent disabling; and for a right thigh skin graft, 
evaluated as zero percent disabling.  The combined evaluation 
was 90 percent.  The veteran was in receipt of a total 
disability evaluation based on individual unemployability 
from May 23, 1996.  

3.  A service-connected disability was neither an immediate 
or underlying cause of the veteran's death, etiologically 
related to the cause of his death, nor did such a disability 
hasten the death.


CONCLUSION OF LAW

The criteria for entitlement to service connection for the 
cause of the veteran's death have not been met. 38 U.S.C.A. 
§§ 1110, 1112, 1113, 1131, 1137, 1310, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.312(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the appellant in a March 2004 
statement of the case of the information and evidence needed 
to substantiate and complete a claim, to include notice of 
what part of that evidence is to be provided by the claimant, 
and notice of what part VA will attempt to obtain.  VA has 
fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim.  VA informed the claimant of the need to submit all 
pertinent evidence in her possession.  While the appellant 
may not have received full notice prior to the initial 
decision, after notice was provided the claimant was afforded 
a meaningful opportunity to participate in the adjudication 
of the claim.  The claimant was provided the opportunity to 
present pertinent evidence.  The failure to provide notice of 
the type of evidence necessary to establish an effective date 
for benefit sought on appeal is harmless because the 
preponderance of the evidence is against the appellant's 
claim of entitlement to service connection for the cause of 
death, and any questions as to the appropriate effective date 
to be assigned are moot.  

VA has satisfied the holding of the United States Court of 
Appeals for Veterans Claims (Court) in Hupp v. Nicholson, No. 
03-1668 (U.S. Vet. App. July 18, 2007).  VA in May 2002 
provided a statement of the conditions for which a veteran 
was service-connected at the time of his death, and provided 
an explanation of the evidence and information required to 
substantiate her claim based on a previously service-
connected condition.  In sum, there is no evidence of any VA 
error in notifying or assisting the appellant that reasonably 
affects the fairness of this adjudication.  

The appellant is claiming entitlement to service connection 
for the cause of the veteran's death.  38 U.S.C.A. § 1310. 
 The cause of a veteran's death will be considered to be due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312(a).  This 
question will be resolved by the use of sound judgment, 
without recourse to speculation, after a careful analysis has 
been made of all the facts and circumstances surrounding the 
death of the veteran, including, particularly, autopsy 
reports.  38 C.F.R. § 3.312(a).  

For a service-connected disability to be considered the 
principal or primary cause of death, it must singly, or with 
some other condition, be the immediate or underlying cause, 
or be etiologically related thereto.  38 C.F.R. § 3.312(b). 
 In determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death. 
 It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c)(1).

Applicable law provides that service connection will be 
granted for disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  However, that an 
injury or disease occurred in service alone is not enough; 
there must be chronic disability resulting from that injury.  
If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).

For veteran's who have served 90 days or more of active 
service during a war period or after December 31, 1946, 
certain chronic disabilities, such cardiovascular-renal 
diseases, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  Additionally, service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In the present case, the cause of death listed on the death 
certificate was right kidney rupture with hemorrhage, due to 
or as a consequence of adult cystic disease and end stage 
renal disease.  Respiratory failure, diabetes, hypertension, 
and ventricular arrhythmia were listed as significant 
conditions contributing to death but not resulting in the 
underlying cause of death.  The veteran's death certificate 
shows that an autopsy was not performed.  

At the time of the veteran's death, service connection had 
been established for thrombophlebitis of the right lower 
extremity with ulcer of the right ankle and varicose veins, 
evaluated as 60 percent disabling; gunshot wound residuals of 
the abdomen with perforation of the stomach and transverse 
colon with scars, evaluated as 30 percent disabling; gunshot 
wound residuals of the left chest with perforation of 
diaphragm and scars involving the chest, evaluated as 20 
percent disabling; varicose veins of the left leg, evaluated 
as 20 percent disabling; and for a right thigh skin graft, 
evaluated as zero percent disabling.  The combined evaluation 
was 90 percent.  The veteran was also in receipt of a total 
disability evaluation based on individual unemployability 
from May 23, 1996.  

The service medical records are devoid of reference to 
complaints or diagnosis of any of the disorders listed on the 
death certificate.  

A November 1987 VA Medical Center discharge summary noted 
that the veteran suffered from renal failure.  That document 
also noted that hypertension had been diagnosed three years 
prior to admission.

A March 2002 letter from a private physician, J. Guijarro, 
Jr., M.D., states that diagnoses concerning the veteran that 
he had been provided, namely, phlebitis, varicose veins, 
scars, and nephritis, "all should be considered contributing 
factors to his death."  The veteran was service-connected 
for phlebitis, varicose veins, and scars at the time of his 
death.  The physician did not indicate that he had had an 
opportunity to review the veteran's claims folders.  

The appellant essentially contends that the statement 
provided from Dr. Guijarro shows that the veteran's service-
connected disabilities "continued to his death."  See VA 
Form 21-4138 (JF), dated in May 2002.  

The terminal hospital discharge report, from Wayne Memorial 
Hospital, and completed by Dr. Guijarro, in showing that the 
veteran died in February 2002 after having been admitted for 
a period of approximately three weeks, includes many final 
diagnosed disorders.  Significantly, not one of the veteran's 
service-connected disabilities was listed.  The report also 
does not provide an opinion concerning a relationship between 
the veteran's death and his service-connected disabilities.  

A VA physician in August 2002, after reviewing the veteran's 
claims files, as well as the above-mentioned note and 
terminal discharge report completed by Dr. Guijarro, opined 
that "I can see no direct connection between the problems 
suffered by the veteran in his service-connected disabilities 
and his death.  Therefore, it is my medical opinion that the 
veteran's service-connected disabilities did not contribute 
to or cause his death."  He observed that the discharge 
summary did not comment on a relationship between the 
veteran's death and any of his service-connected disorders.  

Subsequent to the August 2002 VA opinion being obtained, 
several VA outpatient treatment records, dated from 1998 to 
2001, were associated with the record.  In March 2004 the VA 
physician who provided the August 2002 opinion, after 
reviewing these newly associated VA medical records, supplied 
additional opinions.  He pointed out that the veteran, prior 
to his death, was on end-stage renal disease (ESRD) dialysis 
secondary to hypertension.  He added that the veteran's 
hypertension, which caused his ESRD, was not due to his 
service-connected varicose veins.  The physician further 
commented that the veteran's service-connected gunshot wound 
residuals did not cause, contribute to, or aggravate his 
hypertension.  Finally, the physician opined that the 
veteran's varicose veins did not aggravate his ESRD.  

In short, the only medical opinion of record which implies 
that the veteran's death was caused by his service-connected 
disabilities is shown as part of the March 2002 letter from 
Dr. Guijarro.  As noted, he essentially opined that all of 
these disorders "should be considered contributing factors 
to his death."  With regard to medical evidence, however, an 
assessment or opinion by a health care provider is never 
conclusive and is not entitled to absolute deference. 
 Indeed, the United States Court of Appeals for Veterans 
Claims (Court) has provided guidance for weighing medical 
evidence.  The Court has held, for example, that a bare 
conclusion, even one reached by a health care professional, 
is not probative without a factual predicate in the record.  
Miller v. West, 11 Vet. App. 345, 348 (1998).  Further, a 
medical opinion based on speculation, without supporting 
clinical data or other rationale, does not provide the 
required degree of medical certainty.  Bloom v. West, 12 Vet. 
App. 185, 187 (1999).  In sum, the weight to be accorded the 
various items of medical evidence in this case must be 
determined by the quality of the evidence and not necessarily 
by its quantity or source.

Here, the opinion offered by Dr. Guijarro, is not supported 
by either "clinical data" or "other rationale."  Bloom.  
The private physician is not shown to have reviewed the 
veteran's claims file, and he did not relate any of the 
veteran's service-connected disorders to his death as part of 
the terminal hospital discharge report.  

In contrast, a VA physician in August 2002 and March 2004 
after reviewing all of the evidence of record opined that 
that the veteran's service-connected disorders did not 
contribute to or cause his death.  In doing so he referenced 
supporting clinical data and provided a cogent explanation 
concerning the rationale for the opinion provided.  Thus, the 
preponderance of the evidence is against a finding that the 
veteran's service-connected disabilities were a contributory 
cause of death.

Given this evidentiary picture, the preponderance of the 
evidence is against finding that any service-connected 
disorder had a causal connection to the veteran's death.  
Although the appellant is entitled to the benefit of the 
doubt where the evidence is in approximate balance, the 
doctrine is inapplicable where, as here, the preponderance of 
the evidence is against the claim.  Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990).



ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


